Case 1:19-cr-00155-RBJ Document 1-1 Filed 04/04/19 USDC Colorado Page 1 of 1




 DEFENDANT:          Shane Reeves

 AGE/YOB:            1973

 COMPLAINT           ______ Yes      ___x____ No
 FILED?
                     If Yes, MAGISTRATE CASE NUMBER_____________

 HAS DEFENDANT BEEN ARRESTED ON COMPLAINT?                    __ Yes     _x_ No
   If No, a new warrant is required

 OFFENSE(S):         Counts One-Three: 18 U.S.C. § 931 (unlawful possession of body
                     armor)

 LOCATION OF         Boulder County, Colorado
 OFFENSE:

 PENALTY:            Counts One-Three: NMT 3 years’ imprisonment; NMT $250,000
                     fine; NMT 1 year SR; $100 SA

 AGENT:              Matt Dahl
                     Special Agent, FBI

 AUTHORIZED          Andrea Surratt
 BY:                 Assistant U.S. Attorney


ESTIMATED TIME OF TRIAL:

x   five days or less; ___ over five days

THE GOVERNMENT

 x will seek detention in this case based on 18 U.S.C. § 3142(f)(2)

The statutory presumption of detention is not applicable to this defendant.
